Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 1 of 20 PageID #:1142




                      EXHIBIT 5
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 2 of 20 PageID #:1143

                                                     Page 1                                                           Page 2
                 UNITED STATES DISTRICT COURT                  1            APPEARANCES:
                                                               2
                 NORTHERN DISTRICT OF ILLINOIS                     On Behalf of the Plaintiff:
                   EASTERN DISTRICT                            3
                                                                   JOSEPHSON DUNLAP, LAW FIRM
                 CASE NO.: 1:19-CV-05768-EEC                   4   11 Greenway Plaza, Suite 3050
                                                                   Houston, TX 77046
                                                               5   (713) 352-1100
        KEVIN ROSSMAN, Individually and For                        mjosephson@mybackwages.com
                                                               6   BY: MICHAEL JOSEPHSON, ESQUIRE
        Others Similarly Situated,                                 (Appeared telephonically)
           Plaintiff,                                          7
                                                                   JOSEPHSON DUNLAP, LAW FIRM
        v.                                                     8   11 Greenway Plaza, Suite 3050
        EN ENGINEERING, LLC,                                       Houston, TX 77046
                                                               9   (713) 352-1100
           Defendant.                                              jlomax@mbwages.com
        __________________________________________/           10   BY: JULIE LOMAX, ESQUIRE
                                                                   (Appeared telephonically)
                                                              11
                                                                   JOSEPHSON DUNLAP, LAW FIRM
                                                              12   11 Greenway Plaza, Suite 3050
                                                                   Houston, TX 77046
                      CONFERENCE CALL                         13   (713) 352-1100
                                                                   BY: CARL FITZ, ESQUIRE
                                                              14   (Appeared telephonically)
                     January 10, 2020                         15   On Behalf of the Defendant:
                                                              16   KOEHLER DINKEL, LLC
                                                                   900 S. Frontage Road, Suite 300
                                                              17   Woodridge, IL 30517
                    1:58 p.m. - 2:39 p.m.                          (630) 505-9939
                                                              18   rkoehler@kdllclaw.com
                                                                   BY: RENEE KOEHLER, ESQUIRE
                                                              19   (Appeared telephonically)
                                                              20   KOEHLER DINKEL, LLC
                                                                   900 S. Frontage Road, Suite 300
                                                              21   Woodridge, IL 30517
                                                                   (630) 505-9939
                                                              22   sdinkel@kdllclaw.com
                                                                   BY: STEPHANIE DINKEL, ESQUIRE
                                                              23   (Appeared telephonically)
                                                              24
                                                              25


                                                     Page 3                                                           Page 4
    1      (Thereupon, the following proceedings were had:)    1     availability. And so I think that the deficiency
    2      MR. JOSEPHSON: Okay, whenever you’re ready,         2     letter that we sent y’all is a good starting place
    3   Court Reporter. I mean, no one needs to be sworn       3     for this conference and we can certainly walk
    4   in or anything that I know of but we can certainly     4     through it in the order in which we’ve laid out
    5   make announcements just so we’ve got that down,        5     these issues if that’s okay.
    6   okay?                                                  6        MS. KOEHLER: Yes. And, again, for clarity,
    7      COURT REPORTER: Okay. Ready to go.                  7     your January 7, 2020 deficiency letter, correct?
    8      MR. JOSEPHSON: All right. Are you ready?            8        MR. JOSEPHSON: That’s right. January 7, 2020
    9      COURT REPORTER: Ready to go.                        9     dealing with your -- the set of discovery that
   10      MR. JOSEPHSON: Okay. Renee, Stephanie, y’all       10     y’all -- you guys served on December 20th.
   11   ready?                                                11        MS. KOEHLER: And, you know, just for the
   12      MS. KOEHLER: We are, yes.                          12     court reporter -- can I just clarify for the court
   13      MR. JOSEPHSON: Okay, great. All right. So          13     reporter, this is Renee Koehler.
   14   for the Plaintiff’s side we have Michael Josephson,   14        MR. JOSEPHSON: Oh, sure, go ahead.
   15   Carl Fitz and Julie Lomax.                            15        MS. KOEHLER: Yeah, just in case you’re having
   16     MS. KOEHLER: Okay. And for defense side, are        16     a hard time figuring out who’s talking on our end.
   17   you ready for that?                                   17        COURT REPORTER: I was just going to say that.
   18      COURT REPORTER: Ready.                             18     I was just going to say is this Michael and Renee
   19     MS. KOEHLER: Okay. We have Renee Koehler, K-        19     speaking right now?
   20   O-E-H-L-E-R, and Stephanie Dinkel, D-I-N-K-E-L.       20        MS. KOEHLER: For the most part it probably
   21      COURT REPORTER: Okay.                              21     will be an if, for some reason, it’s not we’ll make
   22      MR. JOSEPHSON: All right. Great. And, all          22     sure the person identifies themselves.
   23   right, so, Renee, Stephanie, thanks for giving us     23         COURT REPORTER: Perfect. Thank you so much.
   24   this window today and we’ll cover what we can and     24         MR. JOSEPHSON: All right. So, Renee, I’m
   25   then pick up on Monday but we do appreciate y’all’s   25     going to kind of -- I’ll talk to you and,



                                                                                                 1 (Pages 1 to 4)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 3 of 20 PageID #:1144

                                                   Page 5                                                              Page 6
    1   Stephanie, chime in as you feel appropriate. So in our    1   discovery responses, including most likely withdrawing
    2   discovery deficiency letter the first issue we            2   the general objections now that we feel comfortable
    3   raised was the use of the global general objections       3   that there’s been an identified class. And so
    4   and our concern set forth in our letter was that          4   you’ll see in the amendments that we’re going to be
    5   one, the use of general objections is inappropriate       5   omitting those and we’ll be more detailed with the
    6   under the rules but also, as a practical matter,          6   specific responses to what objections we have.
    7   when you have these objections and then they’re           7      MR. JOSEPHSON: Okay. I appreciate that. So
    8   read into everything it makes it difficult to know        8   with respect to the general objections, you agree
    9   what you are truly objecting to. And so we would          9   to withdraw them and to include whatever specific
   10   ask that you withdraw those general objections.          10   objections you might have in the actual body of the
   11   And to the extent that you have objections to the        11   response to the interrogatory or the request? Is
   12   requests, that you make them specifically in             12   that fair?
   13   response to each discovery request.                      13      MS. KOEHLER: Yes. Correct.
   14       MS. KOEHLER: Okay. So I just want to, you            14      MR. JOSEPHSON: Okay. And what is your ETA on
   15   know, clarify that, Michael, that our discovery          15   serving amended discovery responses?
   16   responses were given prior to seeing your class          16      MS. KOEHLER: Oh, we’ll probably talk about
   17   certification motion where the -- your punitive          17   that a little bit more detailed as to the reasoning
   18   class has been narrowed. So in line with the             18   but my hope is -- I already have, in line with our
   19   narrowing of that, and while we don’t agree, and         19   discussion that we had earlier in the week and my
   20   you know this, we don’t agree that all the               20   e-mail -- Taylor and I’s e-mails back and forth --
   21   inspectors should be included, but notwithstanding       21   in line with some of the issues that I’ve talked to
   22   those objections, I will -- I’ve agreed that I’m         22   my client about and that we’ve agreed that while we
   23   going to go back and amend our discovery responses       23   don’t agree with the three-year statute of
   24   and this might help with a lot of the different          24   limitations, we’re going to supplement our
   25   areas. But I’m going to go back and amend the            25   discovery for the three-year period and then now


                                                   Page 7                                                              Page 8
    1   with this narrowed class, again, while we don’t agree     1   mailed us earlier in the week you had hoped you would
    2   that it’s all inspectors that are similarly               2   have that supplementation today and what I’m
    3   situated, we’re going to go ahead and give that           3   hearing is that y’all have been working on it, it’s
    4   discovery.                                                4   taking some time, and now you expect to have that
    5       MR. JOSEPHSON: Sure.                                  5   to us sometime next week and I think I heard
    6       MS. KOEHLER: So with my -- we’re mindful of           6   Tuesday? Is that right?
    7   the fact that you do have a 30(b)(6) scheduled for        7        MS. KOEHLER: For the list -- yeah, Tuesday
    8   the 27th so --                                            8   for the list and the then the documents are going
    9       MR. JOSEPHSON: Right.                                 9   to be trickling in to go with the list, such as the
   10       MS. KOEHLER: -- our goal is to get most of           10   payroll information and the timesheets. That’s
   11   these documents to you by the 17th but I will have,      11   what’s taking a little bit of time and let me
   12   I think, the list that you’re looking for that has       12   explain why. First of all, they’re going back and
   13   the inspectors by inspector type with their              13   filling in the gaps on the three-year period for
   14   information as far as like their employee clock          14   the weld inspectors. There was a different payroll
   15   number; similar to what we gave you on the weld          15   service between 2015 and 2018 so they’re pulling
   16   inspectors. I hope to have that to you Tuesday or        16   from two different services so that’s taking a
   17   Wednesday. The latest would be Wednesday. And            17   little bit of time.
   18   that’s when I can serve on you the amended actual        18        MR. JOSEPHSON: And that’s fine. And then I
   19   interrogatory responses and the request to produce,      19   heard you say that you hoped to have your amended
   20   just with the understanding that it’s taking some        20   responses by the 17th; is that right?
   21   time for them to pull all of the -- like the daily       21        MS. KOEHLER: Yeah. But I actually think I’m
   22   time records for all the inspectors. But they’ve         22   going to be able to get them to you around the same
   23   been working on this since we resolved, you know,        23   time I give you the list. I just want to make --
   24   that issue with you.                                     24        MR. JOSEPHSON: That’d be great.
   25       MR. JOSEPHSON: Sure. Okay. So when you e-            25        MS. KOEHLER: Yeah, I’m doing my best to get



                                                                                            2 (Pages 5 to 8)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 4 of 20 PageID #:1145

                                                  Page 9                                                    Page 10
    1   it to -- get at least the official responses that are    1   discovery and relevant time periods, it’s my
    2   amended along with that list by Tuesday of next          2   understanding that for purposes of the class
    3   week.                                                    3   definition and that -- and for the relevant time
    4       MR. JOSEPHSON: Okay. And that’s the 14th.            4   period that you have agreed, subject to your
    5       MS. KOEHLER: Correct.                                5   objections, to go back the full three-year time
    6       COURT REPORTER: Is that -- who’s speaking            6   period and that you are now going to provide
    7   right now? Was that Julie? Was that Stephanie?           7   information as to all inspectors as opposed to the
    8   I’m sorry?                                               8   weld inspectors that you had limited it to
    9       MS. KOEHLER: No, it’s still Renee.                   9   previously. Is that fair?
   10       COURT REPORTER: Oh, it’s still Renee? Okay.         10       MS. KOEHLER: Yes. For purposes of discovery,
   11       MS. KOEHLER: Sorry.                                 11   and as you said, without waiting our objections, we
   12       COURT REPORTER: That’s okay.                        12   are going to supplement to go back for the full
   13       MR. JOSEPHSON: Okay. And we appreciate that.        13   three-year period of time that you’ve requested for
   14   So I think that addresses the issue with the            14   the weld inspectors and then when we produce the
   15   general objections.                                     15   new information on the other inspectors, that will
   16       The next one is the -- our request that you         16   also be for the three-year period of time.
   17   include withholding statements if you are               17       MR. JOSEPHSON: For all the inspectors? So,
   18   withholding documents subject to objections that        18   in other words --
   19   you’re asserting and let us know what your position     19       MS. KOEHLER: Correct.
   20   is on that request.                                     20       MR. JOSEPHSON: -- we’re dealing with all of
   21       MS. KOEHLER: Yeah. We will do that as well          21   the inspectors and for the entire statutory time
   22   in the amended responses.                               22   period?
   23       MR. JOSEPHSON: Okay. Great. All right. And          23       MS. KOEHLER: Yes.
   24   so moving to the -- what we called the improper         24       MR. JOSEPHSON: Okay. That’s great. And I do
   25   limitations on the class definition, class              25   know that as part of our discussion the other day,


                                                Page 11                                                     Page 12
    1   we did request that certain topics utilize a longer      1       MR. JOSEPHSON: And when you say the --
    2   statute of limitations, or not even statute of           2       MS. KOEHLER: And --
    3   limitations, a longer relevant time period; those        3       MR. JOSEPHSON: I’m sorry, go ahead, Renee. I
    4   topics being good faith, willfulness, the decision       4   didn’t mean to cut you off.
    5   to treat these folks as exempt and why and so on.        5       MS. KOEHLER: And, again, that is mainly going
    6   Do you know if your supplementation of discovery         6   to the, you know, affirmative defenses that we have
    7   will include that longer statute of limitations          7   and the issue of willfulness.
    8   time period for those topics or is that something        8       MR. JOSEPHSON: Right. And, Renee, what I was
    9   that we still need to kind of work through or            9   asking, you said the inspector position was
   10   clarify?                                                10   contemplated in 2011. Does that mean that it was
   11       MS. KOEHLER: So this is still Renee. We do          11   created? I just want to make sure I understand
   12   need to do a little more work. I appreciate you         12   what contemplated means and that there isn’t any
   13   guys identifying which topic areas you would like       13   confusion there.
   14   to go to a 10-year statute of limitations; however,     14       MS. KOEHLER: With reference -- yeah, sorry, I
   15   we feel that, again, 10 years is too long of a time     15   cut you off. With reference to pay structure and
   16   period. But I do think we should discuss it again       16   issues relevant to Mr. Rossman, you know, arguably
   17   once you get these documents because you’ll see         17   relevant to his claim and our defenses, that time
   18   that the inspector position was contemplated from       18   period you’ll see there’s going to be a specific
   19   the period of time of 2011. So I think we can talk      19   document with a 2011 date of how the compensation
   20   about that once you see the documents that we’re        20   structure was devised.
   21   going to supplement. And maybe for those                21       MR. JOSEPHSON: Okay. And so as part of the
   22   particular topic areas we can agree on the 2011         22   supplemental production you’re going to include the
   23   period of time, you know, without waiving any           23   documentation that relates to how the compensation
   24   future objections, just for purposes of the             24   practice was, you know, came to being or was
   25   30(b)(6).                                               25   implemented?



                                                                                     3 (Pages 9 to 12)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 5 of 20 PageID #:1146

                                                     Page 13                                                     Page 14
    1      MS. KOEHLER: I wouldn’t use the term “practice,”     1   we’re not relying exclusively on those documents; we’re
    2   but, yes, we will be giving you that specific           2   also relying on the 2017 Department of Labor audit.
    3   document. And once you get that next week we’re         3     MR. JOSEPHSON: Sure. No, I understand that.
    4   more than willing to have another conversation as       4   But to be clear, is EN relying on an advice of
    5   that pertains to the 30(b)(6) deposition.               5   counsel defense as part of its good faith,
    6      MR. JOSEPHSON: Okay. All right. And do you           6   willfulness affirmative defenses in the case?
    7   know, just generally, is EN relying on the advice       7      MS. KOEHLER: Yeah, you’ll see that in the --
    8   of counsel in connection with its compensation          8   you’ll see the details of that in the specific
    9   practices for the inspectors?                           9   discovery responses.
   10      MS. KOEHLER: Yeah, I think you asked in there       10      MR. JOSEPHSON: Okay.
   11   to either withdraw the defense or produce the          11      MS. KOEHLER: And you’ll also see -- I’m
   12   documents so after some discussion with the client,    12   probably jumping ahead a little bit but you’ll also
   13   we’re going to be producing the documents, you         13   see --
   14   know, to the best extent that we can that’s not        14      MR. JOSEPHSON: Sure.
   15   privileged for other, you know, they’ll be heavily     15     MS. KOEHLER: -- in the supplemental responses
   16   redacted if there’s other privileged communications    16   where we’ll detail out the people who were involved
   17   that don’t pertain to this lawsuit and inspectors.     17   in the decision-making process as to the exempt
   18   But, yeah, we -- EN Engineering has agreed to          18   status of --
   19   produce even the privileged documents that pertain     19      MR. JOSEPHSON: Okay.
   20   to its affirmative defense.                            20      MS. KOEHLER: -- you know, Mr. Rossman’s
   21       MR. JOSEPHSON: This would be for like good         21   position.
   22   faith and willfulness?                                 22      MR. JOSEPHSON: And when you say his position,
   23      MS. KOEHLER: Correct.                               23   are you referring to the inspector position as a
   24      MR. JOSEPHSON: And not to be --                     24   whole?
   25      MS. KOEHLER: And we know -- we know that            25      MS. KOEHLER: Yes.


                                                     Page 15                                                     Page 16
    1       MR. JOSEPHSON: Just -- okay. Okay.                  1   And so --
    2       MS. KOEHLER: Yes.                                   2      MS. KOEHLER: Correct.
    3       MR. JOSEPHSON: So we’ll look for that               3      MR. JOSEPHSON: And so, you know, okay. But
    4   hopefully next week. And then it kind of -- that        4   whatever you contend is covered by that privilege,
    5   dovetails into the privilege log. You had asserted      5   that’ll be logged in a way that we can at least
    6   a privilege objection I would say mostly throughout     6   identify what’s being withheld, how many documents,
    7   the discovery responses or certainly in a large         7   the time period, and, you know, the folks that were
    8   portion of them. Do you anticipate -- well, do you      8   involved.
    9   know when you’ll be able to provide us with the         9      MS. KOEHLER: Yes. And you’ll see that
   10   privilege log?                                         10   there’s going to be more produced than what would
   11       MS. KOEHLER: Yeah, I’ll give you at the same       11   actually make the privilege log so --
   12   time that I give you our amended discovery             12      MR. JOSEPHSON: Okay.
   13   responses. And just so you know, the privilege was     13      MS. KOEHLER: Yes.
   14   asserted with a very wide class that you originally    14      MR. JOSEPHSON: Okay.
   15   had in your complaint so we’re obviously going to      15      MS. KOEHLER: And I’ll serve that at the same
   16   narrow the privilege, you know, with respect to,       16   time that I serve the amended discovery responses.
   17   you know, our objections and disclose the privilege    17      MR. JOSEPHSON: Okay. And that’s appreciated.
   18   communications that go to the inspector position.      18   And I assume, you know, we -- the communications
   19       MR. JOSEPHSON: Sure, I mean, it does help.         19   that you’ve had with your client post-lawsuit,
   20   But in fairness, I mean, it was asserted in            20   those aren’t things that you’re planning to log?
   21   response to interrogatories dealing with               21      MS. KOEHLER: No, I’m -- no, not at all.
   22   affirmative defenses, not just interrogatories or      22      MR. JOSEPHSON: Okay. All right.
   23   requests pertaining the class issue but, you know,     23      MS. KOEHLER: You’re not --
   24   kind of information that you are relying on in         24      MR. JOSEPHSON: The next --
   25   support of certain defenses that have been pled.       25      MS. KOEHLER: Sorry, let’s stop -- you’re not



                                                                                    4 (Pages 13 to 16)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 6 of 20 PageID #:1147

                                               Page 17                                                    Page 18
    1   expecting that I’m presuming?                          1   Jones” and the same signature on the Certificate of
    2       MR. JOSEPHSON: No, I’m not expecting that.         2   Service. Was there something else that you
    3   Based on what I know now I’m not so if that changes    3   expected or think you’re entitled to?
    4   I’ll reach out and explain why I think our position    4       MS. KOEHLER: Can you direct me to that?
    5   has changed.                                           5   Because we have a Certificate of Service on Page 2.
    6       MS. KOEHLER: Okay.                                 6   Like the first page is Plaintiff’s Objections and
    7       MR. JOSEPHSON: The next topic was the              7   Responses to Discovery Requests and then there’s
    8   verification.                                          8   the Certificate of Service where Taylor, you know,
    9       MS. KOEHLER: Oh, yeah. So you guys know,           9   had her block signature line on. And then we’ve
   10   too, that you haven’t verified your discovery, nor    10   got -- maybe we’re missing something here because
   11   has any attorney signed off on your discovery         11   then it goes all the way to Page 24 and then
   12   responses so --                                       12   there’s -- but there’s no signature, there’s
   13       MR. JOSEPHSON: What do you mean?                  13   nothing.
   14       MS. KOEHLER: I haven’t -- maybe we missed it      14       MR. JOSEPHSON: I mean, the version that I’m
   15   but I didn’t see a verification --                    15   looking at right now has a signature on Page 2
   16       MR. JOSEPHSON: Okay.                              16   above the Certificate of Service.
   17       MS. KOEHLER: Or even an attorney -- there’s       17       MS. KOEHLER: Oh, I see what you’re saying.
   18   like a Certificate of Service signed but not --       18   Kind of on the cover page? I guess I’ve never seen
   19   nobody signed off on your discovery responses.        19   that before.
   20       MR. JOSEPHSON: I -- well, okay. So I see a        20       MR. JOSEPHSON: Yeah, the second page where
   21   verification and I have no reason to believe that     21   it’s signed off on and -- but I -- and it’s in --
   22   it wasn’t sent to you but I will certainly send it    22   there’s 24 pages and so this is Page 2. And then
   23   to you after our call. And then on the discovery      23   in terms of the verification, I would have assumed
   24   responses, I mean, it says “Respectfully submitted”   24   that it was sent but just out of an abundance of
   25   and then it’s got a slash and it says, “Taylor        25   caution, I did just e-mail it to you and so you


                                               Page 19                                                    Page 20
    1   should have --                                         1      MR. JOSEPHSON: Yeah. That’s okay.
    2       MS. KOEHLER: Okay.                                 2      MS. DINKEL: And, I guess, maybe the -- that’s
    3       MR. JOSEPHSON: You should have that now and        3   okay. The verification maybe just didn’t make it
    4   if you think that there’s still some problem, just     4   in because literally we have 24 pages but the PDF
    5   let me know.                                           5   didn’t have a verification unless something
    6       MS. KOEHLER: Thank you.                            6   happened on --
    7       MR. JOSEPHSON: And so back to --                   7      MR. JOSEPHSON: That’s fine.
    8       MS. DINKEL: This is Stephanie speaking. I          8      (Crosstalk)
    9   would just say that I’m looking at the Page 2 here     9      MR. JOSEPHSON: It’s been sent now so --
   10   and it appears that Taylor’s signature is regarding   10      MS. DINKEL: Okay.
   11   that she’s serving that on us and not -- yeah,        11      MR. JOSEPHSON: -- you do have it. But we
   12   because it says on the very first page 2 Defendant    12   don’t have EN’s verification and so when do you
   13   and then it says, “Pursuant,” blah, blah, blah,       13   think that’ll be provided?
   14   “Plaintiff serves his responses.” So we took that     14      MS. KOEHLER: We’ll give you the verification
   15   as it was a signature on the Certificate of           15   for the current discovery responses I’m hoping -- I
   16   Service.                                              16   wanted it -- I was expecting to have it today but
   17       MR. JOSEPHSON: Well, there’s a -- there is a      17   we’ll send it over to you on Monday.
   18   signature on the Certificate of Service but there’s   18      MR. JOSEPHSON: Okay.
   19   also a signature above that as well. So you have a    19      MS. KOEHLER: And we’ll make sure it’s the
   20   total of two signatures from the attorney. Similar    20   verification with the amended responses as well.
   21   to the two signatures that you provided on 19 and     21      MR. JOSEPHSON: That’s correct.
   22   20 of your discovery.                                 22      COURT REPORTER: And this is Renee speaking?
   23       MS. DINKEL: Okay. I’ve just never seen a          23      MS. KOEHLER: I’m sorry, yes, it’s Renee.
   24   signature at the beginning before signing off by an   24      COURT REPORTER: Okay. It’s okay.
   25   attorney and responses that follow but --             25      MR. JOSEPHSON: And that’s fine. Thank you



                                                                                 5 (Pages 17 to 20)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 7 of 20 PageID #:1148

                                                 Page 21                                                          Page 22
    1   for letting us know that. And then so we raised the       1   place to maybe talk about what’s being done in terms of
    2   issue about the supplementation where in different        2   the supplementation and what’s happening with the
    3   places in your discovery responses you indicated          3   overall ESI production?
    4   you were supplementing. You now told us that you          4      MS. KOEHLER: So once we do the search of --
    5   plan to supplement next week with documents. Are          5   we’ve already attacked, you know, our end regarding
    6   there other requests that you are still working on        6   Mr. Rossman but once we do a search of his actual
    7   supplementing or do you have some sense of what’s         7   e-mail box that will complete that.
    8   coming next week and what may come in the week or         8      MR. JOSEPHSON: Okay. You’ll -- that’ll
    9   so that follow?                                           9   complete the anticipated supplementation of his e-
   10       MS. KOEHLER: Yeah, so the -- one of the              10   mails?
   11   outstanding issues is we’re trying to go through         11      MS. KOEHLER: Correct. Well, e-mails
   12   Mr. Rossman’s e-mails just to make sure that we          12   regarding him or inspectors, the lawsuit. You’ll
   13   haven’t missed anything and we were having a hard        13   see too there’ll be some e-mails that are going to
   14   time trying to retrieve that. So if we’re able to        14   be produced with the privilege log so you’ll have
   15   get that information, you know, that’s one of the        15   that next week.
   16   supplements that we plan on giving to you.               16      MR. JOSEPHSON: Okay. Do you --
   17       MR. JOSEPHSON: Okay. I am glad that you              17      MS. KOEHLER: However, with the caveat I’m not
   18   raised that. I guess there’s -- there does seem to       18   sure on being able to retrieve Mr. Rossman’s e-
   19   be a little bit of a deficiency in the e-mail            19   mails. So we’re still waiting on that.
   20   production. We have a few of them that came with         20     MR. JOSEPHSON: And what do you mean by that?
   21   the Illinois Department of Labor investigation but       21   Just elaborate if you can.
   22   I haven’t seen a lot of other e-mails, you know. I       22      MS. KOEHLER: So we’re trying to figure out
   23   guess -- and that may be because you’re planning to      23   how we can access because his is a no longer active
   24   supplement and it may be that you’re still               24   account. We’re trying to figure out how we can
   25   identifying custodians and so on but is this a good      25   access his account. We have e-mails from him but


                                                 Page 23                                                          Page 24
    1   we don’t know e-mails necessarily other than the ones,    1   of who the custodians are and can disclose that before
    2   you know, we’re not sure exactly if there’s               2   Monday I think that would be helpful.
    3   anything else on his e-mails that might be                3      MS. KOEHLER: Well, I’m going to be pretty
    4   responsive.                                               4   busy supplementing the discovery so I can’t make
    5       MR. JOSEPHSON: Okay. Has that been an issue           5   you any promises that you’ll get that before
    6   with respect to any other custodians that y’all           6   Monday.
    7   have looked for or that you’ve tried to access            7       MR. JOSEPHSON: Okay. Will you be able to
    8   their e-mails?                                            8   tell us Monday at least when you think you might
    9       MS. KOEHLER: No.                                      9   have a list of custodians put together?
   10       MR. JOSEPHSON: Okay. And do you -- are you           10      MS. KOEHLER: I don’t know. Let’s address it
   11   able to tell me who the custodians are; whose            11   on Monday.
   12   documents you’ve looked at?                              12      MR. JOSEPHSON: And do you know enough about
   13        MS. KOEHLER: I mean, not off the top of my          13   how the company stores its communications and
   14   head, no.                                                14   documents and the things that might kind of fall
   15       MR. JOSEPHSON: Okay. Do you think that we            15   within the document definition in Rule 26 to be
   16   can schedule a time next week to maybe talk about        16   able to have a meaningful conversation on Monday?
   17   the ESI that’s in this case and what might be            17   And I just raise that, Renee, to say if you wanted,
   18   relevant, how the information is stored, and how         18   you know, a few more days to be able to talk to the
   19   it’s best to be able to produce it?                      19   company a little bit more to find out about their
   20       MS. KOEHLER: Maybe we can fit that in in our         20   databases and storage systems and how one would go
   21   call on Monday but --                                    21   about searching for a responsive document, search
   22       MR. JOSEPHSON: Okay.                                 22   terms and so on, I’m okay with that. I don’t want
   23       MS. KOEHLER: If not we’ll schedule --                23   to force y’all into a discussion that you’re not
   24       MR. JOSEPHSON: Yeah, that’s fine. At least a         24   prepared to have on that topic and so I guess what
   25   preliminary call on ESI. And if you have a sense         25   I would say is we can plan on talking about it



                                                                                      6 (Pages 21 to 24)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 8 of 20 PageID #:1149

                                                     Page 25                                                   Page 26
    1   Monday but if you feel like when we have that call that    1   fact, probably Thursday or Friday would be better.
    2   you’re not prepared to have an ESI discussion, I           2       MR. JOSEPHSON: Okay. I know you’ve got to
    3   don’t mind pushing it off until, you know, later in        3   run so just last question. Do you anticipate
    4   the week.                                                  4   sending us any specific objections that you might
    5      MS. KOEHLER: Yeah, so we most likely will be            5   have to the 30(b)(6) today?
    6   pushing it off because we have more, you know,             6       MS. KOEHLER: So really the 30(b)(6)
    7   additional things that we were already scheduled to        7   objections really stem with what we talked about at
    8   discuss and I’m running on my 1:30 timeframe here.         8   the beginning of the call regarding that extended
    9   So --                                                      9   timeframe for those particular questions.
   10      MR. JOSEPHSON: Sure.                                   10       MR. JOSEPHSON: Right. I thought you had told
   11      MS. KOEHLER: -- let’s try to cover as many             11   us that you might have specific objections to the
   12   things as we can first on the January 7th letter          12   topics now that --
   13   for Monday.                                               13       MS. KOEHLER: No.
   14      MR. JOSEPHSON: Okay. And do you know what              14       MR. JOSEPHSON: -- we’ve talked and clarified
   15   days you might have available next week to be able        15   some things and so if you did I wanted to make sure
   16   to kind of follow up on the ESI discussion?               16   we had time to talk about them. And so if you’re
   17      MS. KOEHLER: No, I don’t. So we’ll, again,             17   saying you don’t because we’ve resolved the areas
   18   visit that on Monday.                                     18   that y’all were concerned about then that’s fine.
   19      MR. JOSEPHSON: Do you want us to send you the          19   But if you do I think it would be helpful to get
   20   days that we’re available so that you can see if          20   them in advance of our call on Monday.
   21   any of those work for your schedule?                      21       MS. KOEHLER: Yeah, no, our intent of our
   22      MS. KOEHLER: That would be great and I think           22   prior call, you know, was to get those things
   23   I would prefer more towards the end of the week.          23   ironed out. So the two remaining issues though are
   24      MR. JOSEPHSON: Okay.                                   24   that time period and then we do still have an issue
   25      MS. KOEHLER: Because I know my morning -- in           25   on the third party -- the contract -- the client


                                                     Page 27                                                   Page 28
    1   contract. And just so you know, I -- my client is          1   subjected to a lawsuit, especially if you guys have a
    2   legally prohibited from divulging the information          2   subpoena for that very information directly to that
    3   of the customers and I noticed that you had                3   third party.
    4   specifically requested in subpoena requests with           4       MR. JOSEPHSON: And that’s fine. I mean, I
    5   Ameren directly for the same documents so my client        5   guess -- I don’t mind getting it from the third
    6   cannot produce those without having a potential            6   party if you have these concerns. I would just
    7   breach of contract action.                                 7   ask, you know, have you or your client reached out
    8      MR. JOSEPHSON: You’re talking about the MSAs?           8   to those third parties and asked if the documents
    9     MS. KOEHLER: Yeah, you’re referring to the               9   can be produced subject to the protective order
   10   Master Service Agreement? Yes.                            10   that we have in the case?
   11      MR. JOSEPHSON: Okay. And so they can’t                 11       MS. KOEHLER: So yes, I’ve given the
   12   produce them because they’ve got some kind of             12   appropriate notice about the discovery request and
   13   confidentiality with their client; is that --             13   really that’s all I can say.
   14      MS. KOEHLER: Yes. You know, in particular,             14       MR. JOSEPHSON: And I’m sorry, but I -- the
   15   the contents of that agreement.                           15   notice to -- you’re talking about to the third
   16      MR. JOSEPHSON: Are there parts of the                  16   party or your client? I didn’t catch that.
   17   agreement that can be produced without those              17       MS. KOEHLER: To the third party.
   18   concerns that you might have about confidentiality        18       MR. JOSEPHSON: But are you instructing the
   19   or is it your view that the whole Master Services         19   third party not to produce it or are you telling
   20   Agreement is confidential for some reason?                20   them that they can produce it subject to the
   21      MS. KOEHLER: So my position is I can’t                 21   protective order?
   22   disclose that agreement period because of the             22       MS. KOEHLER: No, I haven’t given any opinion
   23   confidential information within it. And, quite            23   as to whether or not they can produce their
   24   frankly, I don’t want my client to take a chance of       24   document.
   25   disclosing any of the provisions and being                25       MR. JOSEPHSON: Okay. But have you asked or


                                                                                     7 (Pages 25 to 28)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 9 of 20 PageID #:1150

                                                      Page 29                                                      Page 30
    1   do you plan to ask if it can be produced or if y’all     1        MS. KOEHLER: No. But --
    2   can produce it subject to the protective order that      2        MR. JOSEPHSON: But you -- go ahead.
    3   we have?                                                 3        MS. KOEHLER: So if I may? The terms of the
    4       MS. KOEHLER: No, I have not. It’s -- so the          4   agreement would prevent me from even producing it
    5   terms of the agreement don’t even allow that.            5   pursuant to a protective order.
    6       MR. JOSEPHSON: I’m sorry, the agreement              6        MR. JOSEPHSON: Sure. And my question was a
    7   itself prevents you from asking if it can be             7   little different. It was have you or your client
    8   produced or you just have to -- just clarify. I          8   reached out to the third party to see if they would
    9   don’t want to argue with you about it. Just tell         9   allow those agreements to be produced subject to a
   10   me so that I kind of understand where you’re coming     10   protective order?
   11   from. Are you saying that the terms of the              11        MS. KOEHLER: I provided notice and, you know,
   12   agreement itself prevent you from even asking the       12   that’s all that I’m willing to provide you at this
   13   client if it can be produced subject to a               13   time. And I’m already seven minutes late.
   14   protective order?                                       14        MR. JOSEPHSON: Sure. No, I understand that.
   15       MS. KOEHLER: No, that’s not what I’m saying.        15   Well, if you will let the third party know that we
   16   What I’m saying is I can’t produce it period so,        16   are fine maintaining the confidentiality of the
   17   you know, whether or not the client chooses to          17   agreement subject to the protective order and maybe
   18   produce it has nothing to do with what I may or may     18   that’ll alleviate the need for a dispute over this.
   19   not ask.                                                19        MS. KOEHLER: So you --
   20       MR. JOSEPHSON: Okay. But that’s what, I             20        MR. JOSEPHSON: Because we have no trouble
   21   guess, I was confused on. I thought you said that       21   keeping it confidential.
   22   the terms of the agreement prevent you from even        22        MS. KOEHLER: So you have also issued
   23   asking the client --                                    23   discovery directly to Ameren, for example. I think
   24       MS. KOEHLER: No. No, no, no. No.                    24   you could --
   25       MR. JOSEPHSON: Okay.                                25        MR. JOSEPHSON: Right.


                                                      Page 31                                                      Page 32
    1      MS. KOEHLER: -- easily do that as well.               1      promises but I just think it might be streamlined.
    2      MR. JOSEPHSON: Yeah, I will and perhaps me            2           MR. JOSEPHSON: That’s fine.
    3   making that offer and you making that offer to them      3           MS. KOEHLER: It might be streamlined.
    4   will expedite the production of the responsive           4           MR. JOSEPHSON: If you do and we can eliminate
    5   documents.                                               5      some of those that would be great with us and we
    6      MS. KOEHLER: So are we still scheduled then           6      would certainly, you know, work quickly to do that
    7   for our call on Monday?                                  7      before the call. But let’s keep the call for now
    8      MR. JOSEPHSON: That’s right.                          8      and if we can cancel because everything’s been
    9      MS. KOEHLER: Okay. Do -- are there other              9      taken care of or streamline it, you know, that’s
   10   things that we need to discuss on Monday though         10      definitely fine with us and appreciated. Okay?
   11   regarding your January 7th, 2020 letter?                11           MS. KOEHLER: Yeah. And so just so we’re
   12      MR. JOSEPHSON: Yeah, I mean, we have -- we’ve        12      clear; what time do you guys have that call at?
   13   gone through the first part that addressed kind of      13           MR. JOSEPHSON: I just -- as you were talking
   14   the general deficiencies and then the second part       14      I just exited out of my computer but I think you
   15   are the specific deficiencies that we start with on     15      proposed the time and we accepted.
   16   Page 4.                                                 16           MS. KOEHLER: Oh, it’s 2:00.
   17      MS. KOEHLER: So -- and we -- we’re still             17           MR. JOSEPHSON: It’s at 2:00. 2:00 on Monday.
   18   open, obviously, to a call so we can still do that      18           MS. KOEHLER: Okay, that sounds great.
   19   but --                                                  19           MR. JOSEPHSON: Okay. Well, you guys have a
   20      MR. JOSEPHSON: Okay.                                 20      nice weekend, all right?
   21      MS. KOEHLER: Maybe I can even --                     21           MS. KOEHLER: You too. Thanks everybody.
   22      MR. JOSEPHSON: That works for us.                    22           COURT REPORTER: Thank you.
   23      MS. KOEHLER: Yeah, maybe I can even try to           23           MR. JOSEPHSON: All right.
   24   get some of these amendments -- the amended             24           (Thereupon, the conference concluded at 2:39
   25   documents to you before then. I’m not making any        25   p.m.)



                                                                                      8 (Pages 29 to 32)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 10 of 20 PageID #:1151

                                                       Page 33                                                  Page 34
    1           CERTIFICATE OF REPORTER                            1           UNITED STATES DISTRICT COURT
    2   STATE OF FLORIDA                                                       NORTHERN DISTRICT OF ILLINOIS
    3   COUNTY OF MIAMI-DADE                                       2             EASTERN DISTRICT
                                                                   3           CASE NO.: 1:19-CV-05768-EEC
    4
                                                                   4
    5         I, Tareva Jumpp, Court Reporter, certify that
                                                                        KEVIN ROSSMAN, Individually and For
    6   I was authorized to and did report the conference call      5   Others Similarly Situated,
    7   of Kevin Rossman, Individually and For Others Similarly     6      Plaintiff,
    8   Situated vs. EN Engineering, LLC; and that the              7   v.
    9   transcript is a true and correct record of my notes.        8   EN ENGINEERING, LLC,
   10         I further certify that I am not a relative,           9      Defendant.
                                                                   10                  ****
   11   employee, attorney, or counsel of any of the parties,
                                                                                      CONFERENCE CALL
   12   nor am I a relative or employee of any of the parties'     11
   13   attorneys or counsel connected with the action, nor am I                 JANUARY 13, 2010
   14   financially interested in the action.                      12
   15         Dated this 24th day of January 2020.                                  ****
   16                                                              13
   17
                                                                   14           THIS TRANSCRIPTION OF CONFERENCE CALL
                                                                   15   was taken regarding the above-styled and numbered
              __________________________________________
                                                                   16   cause on the 13th day of January, 2020, from 2:00 PM
   18         Tareva Jumpp, Court Reporter                         17   to 2:55 PM, transcribed by Lea Abbott Sturm,
   19                                                              18   Certified Shorthand Reporter, in and for the State
   20                                                              19   of Texas, at Josephson Dunlap Law Firm, 11 Greenway
   21                                                              20   Plaza, Suite 3050, Houston, Texas 77046.
   22                                                              21
                                                                   22
   23
                                                                   23
   24
                                                                   24
   25                                                              25


                                                       Page 35                                                  Page 36
    1             APPEARANCES                                       1              MR. JOSEPHSON: All right. So this is
    2   FOR THE PLAINTIFFS:                                         2    a continuation of our discovery deficiency call from
    3     Mr. Michael Josephson                                     3    last week. On behalf of the plaintiffs is Michael
          Ms. Taylor Jones
    4     Mr. Carl Fitz                                             4    Josephson, Taylor Jones, and Carl Fitz.
          JOSEPHSON DUNLAP LAW FIRM                                 5              MS. DINKEL: On behalf of defendants,
    5     11 Greenway Plaza, Suite 3050                             6    Stephanie Dinkel and Renee Koehler.
          Houston, Texas 77046                                      7              MR. JOSEPHSON: Okay. All right. So
    6     (713) 352-1100
    7   FOR THE DEFENDANT EN ENGINEERING, LLC:                      8    last week we made it through kind of the general
    8     Ms. Renee Koehler (telephonically)                        9    issues and so we're picking up today with the
          Ms. Stephanie Dinkel (telephonically)                    10    specific deficiencies set out in the January 7th
    9     KOEHLER DINKEL, LLC                                      11    deficiency notice. And so this starts on page 4 of
          900 S. Frontage Road, Suite 300
   10     Woodridge, Illinois 60517
                                                                   12    our letter.
          (630) 505-9939                                           13              So I'm going to go in order just like
   11                                                              14    I did the other day.
   12                                                              15              So the first topic and corresponding
   13
   14
                                                                   16    discovery requests are the good faith/willfulness
   15                                                              17    request and objections to the time period. And
   16                                                              18    looking at Interrogatory No. 3 -- and, again, not --
   17                                                              19    just to kind of repeat but not, you know, completely
   18
                                                                   20    start over on this, we did discuss some of the
   19
   20                                                              21    limitations last week on the issue of good faith and
   21                                                              22    willfulness.
   22                                                              23              And my understanding is that the
   23                                                              24    position at issue was -- I think your word was
   24
   25                                                              25    "contemplated" or "came into inception" sometime in


                                                                                       9 (Pages 33 to 36)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 11 of 20 PageID #:1152

                                                Page 37                                                      Page 38
    1    2011. And so for purposes of this interrogatory and     1   disagree, except that the 3 C asks about when that
    2    the corresponding request, can we agree that the        2   decision would have been tested for compliance. And
    3    time period for responding for these topics will be     3   so it may be that it wasn't tested from inception to
    4    2011 to the present?                                    4   2017 and then hadn't been tested again; but to the
    5              MS. DINKEL: Are you referring only to         5   extent that it was reviewed, for any reason, for
    6    Interrogatory No. 3 when you make that statement?       6   compliance, we would ask that you include that
    7              MR. JOSEPHSON: Yeah. The time period          7   information in your supplementation.
    8    that we're talking about for good faith and for         8             MS. KOEHLER: We'll do that.
    9    willfulness as it relates to that particular            9             MR. JOSEPHSON: And then -- and I
   10    objection is going to be 2011 to the present.          10   assume, kind of consistent with our discussion last
   11              MS. DINKEL: I don't know that it             11   week, to the extent that there is information
   12    would go all the way to the present, but 2011 would    12   pertaining to this subject that is privileged or you
   13    be okay to start.                                      13   are not waiving privilege at this point, that is
   14              MR. JOSEPHSON: Sure. And at least            14   stuff that you will log for?
   15    through the filing date of the lawsuit.                15             MS. KOEHLER: Yes, absolutely. I was
   16              MS. KOEHLER: This is Renee. So we'll         16   just going to say I think a lot of these issues will
   17    update and supplement that response to include the     17   be ironed out when you have our supplement.
   18    answer to the question that will go back to 2011, if   18             MR. JOSEPHSON: Okay. I hope so.
   19    that answers your question.                            19             And then for purpose of -- and this
   20              MR. JOSEPHSON: It does. And then             20   kind of relates to the time period and this covers
   21    your stop date will be what?                           21   the requests in 2, 10, 14, 19. Just start with
   22              MS. KOEHLER: If there was a different        22   those.
   23    decision, then I would think that would be a new       23             I assume that the -- our agreement
   24    date, the start date.                                  24   that you will identify all of the inspectors,
   25              MR. JOSEPHSON: It would. I don't             25   subject to your objection, would resolve the


                                                Page 39                                                      Page 40
    1    objections that you had in response to those            1   think that -- and then for 25, that kind of goes
    2    particular requests. And, again, that's 2, 10, 14,      2   back to more of the good faith/willfulness
    3    and 19.                                                 3   discussion that we had. And so for that, the time
    4              MS. KOEHLER: Hold on one second.              4   period -- or at least I would suggest that the time
    5    Yeah, so -- I'm not saying it resolves our              5   period be 2011 until the lawsuit was filed.
    6    objection; but we've agreed, subject to those           6             MS. KOEHLER: Yes.
    7    objections, to produce anything from the group of       7             MR. JOSEPHSON: Okay. All right.
    8    inspectors for the three-year period that you are       8   Interrogatories -- I'm moving on now to page 5, the
    9    requesting.                                             9   section Interrogatory No. 7 through 10, if that's
   10              MR. JOSEPHSON: Yeah, and that's a            10   okay, unless y'all had any other questions. Are you
   11    better way of putting it. So thank you.                11   okay to move on?
   12              And then for 22 through 25, I assume         12             MS. DINKEL: Yeah, totally.
   13    that right now you've got objections lodged in         13             MR. JOSEPHSON: Okay. So
   14    response to those requests, in part, because of the    14   Interrogatory No. 7 deals with your affirmative
   15    definition of the putative class member and that       15   defense No. 4 and right now you've got an objection
   16    there is a conflict that it seeks information          16   on grounds of privilege, attorney-client work
   17    outside of the statute of limitations and so on.       17   product. You say that the interrogatory -- the
   18              But I just want to make sure that your       18   contention interrogatory is premature at this stage
   19    supplementation based on these agreements as to the    19   of litigation.
   20    scope of the class and the time period, to the         20             And so I would like, at least -- it's
   21    extent it's relevant, will be reflected in your        21   our view that the objections to that particular
   22    supplementation of those particular requests as        22   interrogatory are improper and we would ask you to
   23    well.                                                  23   go ahead and supplement the interrogatory or amend
   24              MS. KOEHLER: Yes.                            24   your response to actually include an answer to
   25              MR. JOSEPHSON: Okay. And then I              25   support that affirmative defense that you pled.


                                                                                 10 (Pages 37 to 40)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 12 of 20 PageID #:1153

                                                 Page 41                                                     Page 42
    1              MS. KOEHLER: So we are removing the           1   those documents, I would like you to say that. I
    2    attorney-client privilege objection at this time. I     2   don't want to have to guess.
    3    still think it's premature and it's better to infer     3             MS. KOEHLER: I will do my best to
    4    at deposition but I'm not withholding any documents     4   supplement that.
    5    and you will see that in my response and you will       5             MR. JOSEPHSON: Do you know when we
    6    also see, you know -- I also cite you to our            6   can get your supplementation?
    7    response in opposition to the Motion for                7             MS. KOEHLER: I already told you on
    8    Certification which will give an extremely thorough     8   the phone last time that we would supplement these
    9    support for this affirmative defense. So any            9   this week, right?
   10    document that we are relying on will have already      10             MR. JOSEPHSON: Yes, but we hadn't
   11    been produced in discovery; and if I have anything     11   reached the specific deficiencies and so I don't
   12    else that's going to go with my motion, it will be     12   mind if you want to refer back to the discussion
   13    produced.                                              13   last week. I just want, at least, our discovery
   14              MR. JOSEPHSON: I appreciate all of           14   dispute record to be clear that this particular
   15    that, but we are asking you to supplement or amend     15   interrogatory will be supplemented without the
   16    this response with an actual answer and are asking     16   objection and that you will do it this week.
   17    you to do that now so that -- or tell us that you      17             MS. KOEHLER: Yes, I will do it this
   18    are not going to and we can take it up with the        18   week.
   19    Court. I just don't want to wait around and if you     19             MR. JOSEPHSON: Okay. Interrogatory
   20    have a response, you know, I think we're entitled to   20   No. 8 deals with the legal and factual bases for the
   21    it and we're certainly entitled to know the            21   defendant's fifth affirmative defense and in the
   22    documents, if you are relying on documents, in lieu    22   fifth affirmative defense you assert that the class
   23    of providing an actual response because the            23   is overbroad and that the classes failed to exclude
   24    documents contain information that's responsive and    24   supervisors and officers of the company. And so, I
   25    can be -- and if the answer can be derived from        25   guess, are you able to tell me more about what you


                                                 Page 43                                                     Page 44
    1    mean with that objection?                               1   time; but I'm not withholding any documents based on
    2              MS. KOEHLER: You want me to put a             2   these objections.
    3    case cite, or like what are you looking for?            3             MR. JOSEPHSON: I know, but this is an
    4              MR. JOSEPHSON: No, no. I mean, you            4   interrogatory and so --
    5    said it doesn't exclude supervisors and officers of     5             MS. KOEHLER: I'm not sure what you're
    6    the company. Are you referring to people -- sorry.      6   asking of me, because I -- you know, I told you to
    7    Go ahead.                                               7   the extent that your class would include
    8              MS. KOEHLER: To the extent that the           8   supervisors, that would be improper.
    9    class would have been inclusive of that, which was      9             MR. JOSEPHSON: Uh-huh, but --
   10    more applicable at the time prior to you narrowing     10             MS. KOEHLER: And I mean --
   11    your punitive class definitions. So at the time        11             MR. JOSEPHSON: Are you still
   12    when the original answer was given, the class was      12   maintaining that objection? Do you still feel like
   13    very broad and it could have potentially included      13   it includes supervisors and officers as drafted?
   14    supervisors or other individuals who wouldn't have     14             MS. KOEHLER: I'm not
   15    been proper in accordance with the case law. So        15   (telephone/technical difficulty) -- what you're
   16    that's where that comes from.                          16   going to do.
   17              I'm obviously going to be                    17             MR. JOSEPHSON: Huh?
   18    supplementing that now that you've narrowed your       18             MS. KOEHLER: So, I mean, if it's
   19    class.                                                 19   narrowed to purely inspectors, at this point then
   20              MR. JOSEPHSON: Is that objection             20   likely not but we will still keep the objections to
   21    going to stand, or are you withdrawing it?             21   the scope of your current class, obviously given the
   22              MS. KOEHLER: Well, I'm standing on           22   fact that it is our position that it is overly
   23    the objection to the extent it ever becomes relevant   23   broad, given the welds and the utility and the
   24    but I'm going -- you'll see when you get these.        24   coating inspectors as well.
   25    Like, I don't know if this is a productive use of      25             MR. JOSEPHSON: Okay. So are you


                                                                                 11 (Pages 41 to 44)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 13 of 20 PageID #:1154

                                                Page 45                                                     Page 46
    1   going to amend this affirmative defense or you are      1   is the information or can you supplement your
    2   saying -- I guess I'm not clear. Are you keeping        2   interrogatory to identify the documents and/or
    3   the affirmative defense?                                3   information that you think supports your fifth
    4             MS. KOEHLER: Yeah, no, but you didn't         4   affirmative defense?
    5   amend your complaint yet; so my affirmative defenses    5             MS. KOEHLER: I'll supplement as I see
    6   have to stand based on the complaint that's in          6   fit and then you will decide whether -- what you
    7   place. So if you amend your complaint, I will amend     7   want to do with that.
    8   my affirmative defenses. I mean, I can't amend          8             MR. JOSEPHSON: Okay. But you are
    9   based on your motion. I mean, that's the issue          9   going to supplement it this week?
   10   we're facing here is your complaint still remains as   10             MS. KOEHLER: Yeah, I said I would get
   11   drafted. And so to some extent, I stand on my          11   you a supplement of all of this. Like I said, I
   12   affirmative defenses, given that that's still there.   12   don't know that this is a productive use of time.
   13   And you could change your motion at any time.          13             MR. JOSEPHSON: Well, we talked last
   14             MR. JOSEPHSON: I could. But do you           14   week about the general deficiencies and these are
   15   think with our existing motion, that there is still    15   specific and I just thought it would be better for
   16   a conflict?                                            16   us to have a clear record as to what you're going to
   17             MS. KOEHLER: Potentially, given --           17   do with each of these affirmative defenses.
   18   you know, it's our position that your class is still   18             No. 9 asks you to state the basis,
   19   overly broad but, like I said, I'm not withholding     19   both legal and factual, supporting your eighth
   20   any documents on it and if you amend your complaint    20   affirmative defense and identify any documents
   21   to mirror your motion, I would be happy to             21   supporting the same. And your eighth affirmative
   22   reevaluate my defenses.                                22   defense claims that the plaintiff is similarly
   23             MR. JOSEPHSON: I know, but this              23   situated to any individuals who may be attempting to
   24   interrogatory asks you to provide the information      24   represent and that the plaintiff and the members of
   25   that supports your affirmative defense and so what     25   the classes aren't similarly situated.


                                                Page 47                                                     Page 48
    1             And then it goes on to say that the           1             MR. JOSEPHSON: Well, I narrowed it.
    2   potential claims of the purported class members,        2   I don't know that that's changing it.
    3   which are based on alleged misclassification as an      3             I guess what is it that you are
    4   exempt employee, reflect variability and lack           4   claiming makes the named plaintiff not similarly
    5   commonalty, lack predominance, and lack typicality,     5   situated to the class that he is attempting to
    6   and that they're subject to individualized defenses.    6   represent and that plaintiff and the putative class
    7             Do you plan to remove any of your             7   members aren't similarly situated and that --
    8   objections to this particular interrogatory which       8             MS. KOEHLER: Are you ask- --
    9   right now are attorney-client privilege and work        9             MR. JOSEPHSON: I mean, you've pled a
   10   product prematurity?                                   10   lot of things in your eighth affirmative defense and
   11             MS. KOEHLER: This goes exactly               11   you haven't provided any information to explain
   12   similar to our prior conversation. Yes, I -- I'm       12   that, state the basis, as we asked.
   13   not removing the prematurity objection; but, like I    13             And so are you going to now provide
   14   said before, I'm not withholding any documents based   14   that to us or is it something that has to be taken
   15   on those objections.                                   15   up with the Court?
   16             So we'll update the response                 16             MS. KOEHLER: You asked me that
   17   accordingly; but, again, this is based on the          17   question based off the way your complaint is pled or
   18   current complaint.                                     18   the way your motion is pled, because --
   19             MR. JOSEPHSON: I understand that, but        19             MR. JOSEPHSON: Well, I thought that
   20   what's the prematurity objection about? Like, I        20   when we spoke last week, that we were in agreement
   21   didn't see that in Rule 33.                            21   that we had narrowly defined the class and that that
   22             MS. KOEHLER: I mean, it's early in           22   had -- that would now allow you to answer some of
   23   the case. We haven't had depositions. We haven't       23   the discovery that you weren't able to answer.
   24   exchanged full discovery. You've already changed       24             And so I'm asking, is Interrogatory
   25   your purported class.                                  25   No. 8 an interrogatory that you can now answer,


                                                                                12 (Pages 45 to 48)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 14 of 20 PageID #:1155

                                                Page 49                                                     Page 50
    1   knowing that the class has been defined in our          1   defense and identify any documents supporting the
    2   Motion for Conditional Certification?                   2   same. And your sixteenth affirmative defense says
    3             MS. KOEHLER: Yes, I will supplement           3   that plaintiff in any class or collective member is
    4   my answers but you have -- yes. That's it. I will       4   or was exempt from the overtime and under Federal
    5   supplement the answers.                                 5   law and state law under the administrative
    6             MR. JOSEPHSON: Okay. And will your            6   professional executive exemption or combination
    7   supplementation explain why you think there's           7   exemption or highly compensated exemption, those are
    8   variability and lack of commonalty and predominance     8   a lot of exemptions to claim.
    9   and typicality?                                         9             I mean, is there -- what are you
   10             MS. KOEHLER: I will do my best.              10   really claiming is the exemption that's applicable
   11             MR. JOSEPHSON: I know. And I know            11   to the inspector universe?
   12   you will and I appreciate that; but if there was a     12             MS. KOEHLER: Yeah, we'll supplement.
   13   part of your answer, for example, that you didn't      13             MR. JOSEPHSON: But what are you
   14   intend to supplement and you could let us know, I      14   claiming? Is it more than one? Is it -- like, what
   15   think we would appreciate it.                          15   are we dealing with, from your perspective?
   16             MS. KOEHLER: I -- no, I intend to            16             MS. KOEHLER: Again, subject to our
   17   supplement my answer but, again, you are dealing       17   objections that the inspectors are even similarly
   18   with a complaint that's different from a motion.       18   situated, we will spell out the specific exemptions
   19             MR. JOSEPHSON: Is there any part of          19   as they apply to the different inspector positions.
   20   your eighth affirmative defense that you are not       20   Of course (telephone/technical difficulty) -- an
   21   going to address in response to Interrogatory No. 9?   21   individual determination.
   22             MS. KOEHLER: I don't believe so.             22             MR. JOSEPHSON: But what you are going
   23             MR. JOSEPHSON: And Interrogatory             23   to do is if you think there is a weld inspector, you
   24   No. 10 asks you to state the basis, both legal and     24   are going to say these -- these exemptions apply to
   25   factual, supporting your sixteenth affirmative         25   this type of inspector, something to that effect,


                                                Page 51                                                     Page 52
    1   and here is why.                                        1   be asserting any at this time. But if I need to, I
    2             MS. KOEHLER: We're going to                   2   will respectfully respond.
    3   supplement the answer. We might not do it exactly       3              MR. JOSEPHSON: Okay. All right. So
    4   how you want us to do it, but we will be                4   the next category or request for production, No. 3
    5   supplementing now that you narrowed your purported      5   and 4 -- and I think we've reached an agreement on
    6   class.                                                  6   these two requests which asks for this data and
    7             MR. JOSEPHSON: I understand. But, I           7   information pertaining to the Illinois and
    8   mean, are you going to tell us which exemptions you     8   Massachusetts class; and it's my understanding from
    9   think apply to the different inspector types and the    9   our conversation last week that you are going to
   10   documents or information that -- that support that?    10   supplement 3 and 4 with the actual class information
   11             MS. KOEHLER: Yeah.                           11   for all of the inspectors who worked in Mass. or
   12             MR. JOSEPHSON: Okay. And are you             12   Illinois during the statutory time period.
   13   going to remove your objections to Interrogatory No.   13              MS. KOEHLER: We're going to be
   14   10?                                                    14   supplementing for the list of inspectors for that
   15             MS. KOEHLER: Well, we already told           15   time period, for the three-year time period.
   16   you we still have objections to Interrogatory No.      16              Just so you know, we're not aware at
   17   10. So --                                              17   this time of -- our client continues to find a
   18             MR. JOSEPHSON: What are you going to         18   method or means; but there is no document that lists
   19   continue to object to?                                 19   by an employee's workweek the location they worked
   20             MS. KOEHLER: I misunderstood you. I          20   at. So we intend on doing the same thing we did for
   21   think -- I thought --                                  21   you when we just had the weld inspectors which is on
   22             MR. JOSEPHSON: No, no. What                  22   the last column, I believe, we listed the different
   23   objections to Interrogatory No. 10 are you going to    23   states in which they worked.
   24   assert?                                                24              MR. JOSEPHSON: Right. And I
   25             MS. KOEHLER: I don't believe we will         25   appreciate that. You have locations of work on


                                                                                13 (Pages 49 to 52)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 15 of 20 PageID #:1156

                                                Page 53                                                      Page 54
    1    that, the last date worked, what their employee         1             MR. JOSEPHSON: Okay. That would be
    2    number was, and the type of inspector that you said     2   helpful. And is your ETA on that this week?
    3    that they were.                                         3             MS. KOEHLER: Yeah. So my hope was to
    4              And so -- and I appreciate that and I         4   have this list to you tomorrow so at least you can
    5    guess to identify where each person would have          5   have that list prior to -- you know, with enough
    6    worked in any particular time period, it would just     6   time to look at it, even if we don't have all the
    7    require going through those different daily work        7   documents available and Bates-stamped and ready to
    8    reports and connecting those work reports with the      8   go until Friday.
    9    individual and the location.                            9             MR. JOSEPHSON: Okay. That would be
   10              MS. KOEHLER: The actual time sheets          10   fine.
   11    have the locations and we're trying to find some       11             MS. KOEHLER: We're also -- just so
   12    sort of a printout that will explain the job code      12   you know schedulewise, we're also meeting with our
   13    and where that's located, if it's not already          13   client tomorrow. So if we don't get to it until
   14    implied by the name of the job.                        14   Wednesday morning, we just didn't get enough time to
   15              MR. JOSEPHSON: That would be helpful.        15   turn it back around.
   16              MS. KOEHLER: We're looking on trying         16             MR. JOSEPHSON: Okay.
   17    to get a key, so to speak, that explains the           17             MS. KOEHLER: Meaning that list.
   18    location of the project that they worked on.           18             MR. JOSEPHSON: Sure. I understand.
   19              MR. JOSEPHSON: Yeah, that would be           19   But I think your outside deadline is to get it all
   20    great.                                                 20   to us this week.
   21              MS. KOEHLER: We're also -- on the            21             MS. KOEHLER: By the end of the week.
   22    issue of that list, we are also supplementing to       22   Yeah.
   23    give you hire dates because that will give you an      23             MR. JOSEPHSON: That's fine.
   24    idea too about where they fall as far as the statute   24             Okay. Request for Production 7
   25    of limitations that you are purporting.                25   through 9 pertain to the master services agreements


                                                Page 55                                                      Page 56
    1   and addendums thereto and the contracts or               1   that organization going to attempt to get permission
    2   agreements which may be the same thing as the master     2   to disclose that -- those documents, subject to our
    3   services agreements.                                     3   protective order?
    4             And my understanding from our                  4             MS. KOEHLER: If I answered your
    5   conversation last week was that -- that you aren't       5   question and I'm presuming that -- how are you doing
    6   able to produce that information because of terms or     6   on your subpoena request with respect to the third
    7   restrictions in those terms which prevent you from       7   parties?
    8   disclosing that information to third parties such as     8             MR. JOSEPHSON: Doing how, like have
    9   ourselves, right?                                        9   they been served? Is that what you are --
   10             MS. KOEHLER: Yes.                             10             MS. KOEHLER: Do you have any?
   11             MR. JOSEPHSON: I think you said you           11             MR. JOSEPHSON: I have not had any
   12   were legally prohibited from providing the              12   conversations. I haven't -- say it again?
   13   information.                                            13             MS. KOEHLER: Have you guys received
   14             MS. KOEHLER: That's my understanding,         14   any of the documents?
   15   based on the contract language, that we wouldn't be     15             MR. JOSEPHSON: No, we haven't. We
   16   able to provide that to you.                            16   haven't. But I will certainly produce them when we
   17             MR. JOSEPHSON: Do you know if someone         17   do.
   18   within EN is going to reach out to those clients to     18             MS. KOEHLER: What was the deadline
   19   see if we can't get the information produced,           19   that they had to respond by? Do you know that?
   20   subject to our protective orders?                       20             MS. JONES: January 22nd.
   21             MS. KOEHLER: First of all, I'm not            21             MR. JOSEPHSON: Could you hear Taylor?
   22   going to disclose any of our attorney-client            22   She said January 22nd.
   23   communications, nor our work product.                   23             MS. KOEHLER: So they haven't served
   24             MR. JOSEPHSON: I don't think I'm              24   you with any objections or anything at this point,
   25   asking you to. If you think -- is somebody within       25   then?


                                                                                 14 (Pages 53 to 56)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 16 of 20 PageID #:1157

                                                      Page 57                                               Page 58
    1            MR. JOSEPHSON: That's right. But I              1   can't provide them because of a term in the
    2   do think if -- I mean, again, if you have folks on       2   agreement, I think it's incumbent on EN to at least
    3   your side that can have that conversation about the      3   make the effort to try to produce what it can in the
    4   confidentiality part of it, I think that would help      4   meantime.
    5   move the ball forward, maybe let those folks know        5             MS. KOEHLER: So my understanding is
    6   that we can certainly keep the documents                 6   I don't have the authority to do that.
    7   confidential, pursuant to our protective order.          7             MR. JOSEPHSON: But when you say you,
    8           And if there is some other impediment,           8   are you talking about like you as an individual or
    9   you know, we're obviously happy to work with whoever     9   EN doesn't have the authority to --
   10   we need to, to try to resolve that issue. But we do     10             MS. KOEHLER: Our client does not have
   11   think it's the kind of information that we should be    11   the authority to disclose that information. So EN
   12   entitled to.                                            12   Engineering does not have the authority to disclose
   13            MS. KOEHLER: I think you can take              13   that information.
   14   that up with your subpoena responses. However you       14             MR. JOSEPHSON: But are there any,
   15   handle that is up to you.                               15   like -- we touched on this, I think, last week. You
   16            MR. JOSEPHSON: I will, and I                   16   guys told me you gave notice to whoever you needed
   17   appreciate that. But I would -- I do think there is     17   to give notice to, I think, about the request.
   18   an argument to be made that that kind of information    18             Is there anything that we can do on
   19   is within your possession, custody, and control and     19   our end to address any concerns about the
   20   that there is an obligation on your part to procure     20   confidentiality of the documents, you know, further
   21   the release of those documents. And even if it's        21   our agreement to protect them under the protective
   22   done in a way that requires some heightened level of    22   order or something to that effect?
   23   protection, you know, I still think it's important      23             MS. KOEHLER: I think that you need to
   24   to try to get them.                                     24   take that up with your subpoena request and to the
   25            And since you are claiming that you            25   entity that is maintaining the confidentiality of


                                                      Page 59                                               Page 60
    1    the document.                                           1   asked, to update the response that we're withholding
    2              MR. JOSEPHSON: And we can certainly           2   any invoices.
    3    do that, but just to kind of run this issue to the      3              MR. JOSEPHSON: No, I know you are
    4    ground, I mean, you guys have not had any of those      4   withholding them; and I know you are withholding the
    5    communications with the third parties, you being --     5   MSAs. But to the extent that we've requested a log
    6              MS. KOEHLER: I'm not going to                 6   of what's being withheld, is that something that you
    7    disclose my work product to you. I've already gone      7   would agree to include in that log so we know
    8    so far as to tell you that we've given notification.    8   exactly what we're fighting over?
    9              MR. JOSEPHSON: Okay. You also                 9              MS. KOEHLER: We'll respond
   10    objected that the invoices from the third party to     10   accordingly that we're not producing the invoices
   11    ENE or vice versa, that those -- those are             11   that you are requesting. I don't know what else you
   12    confidential and can't be produced.                    12   expect beyond that.
   13              MS. KOEHLER: Correct.                        13              MR. JOSEPHSON: I think some effort to
   14              MR. JOSEPHSON: And so the invoices           14   quantify the number of pages being withheld and
   15    themselves, is that a provision of the MSA? I've       15   quantify the number of documents being withheld,
   16    just never seen that before.                           16   some type of -- something that identifies what the
   17              MS. KOEHLER: Again, I'm not going to         17   document is, how many pages it is, and why you think
   18    go through the provisions of the MSA with you.         18   it's not being -- it doesn't have to be produced. I
   19              MR. JOSEPHSON: I know, but you are           19   think that would be useful in kind of narrowing the
   20    withholding informa- -- let me just say this: In       20   issue for the Court.
   21    your supplementation where you have a withholding      21              MS. KOEHLER: So that really has
   22    statement, you are going to list these documents in    22   nothing to do whatsoever with any kind of a
   23    that withholding, right?                               23   privilege log that would be required. It's just
   24              MS. KOEHLER: So with the specific            24   plain and simple. We're not producing the invoices.
   25    provision, I would be happy where that question is     25   To go through and belabor and count how many pages


                                                                                 15 (Pages 57 to 60)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 17 of 20 PageID #:1158

                                                Page 61                                                     Page 62
    1    are the invoices for how many different projects       1   companies that we can reach out to or contact?
    2    over the course of three years is completely           2              MS. KOEHLER: No, like I said, we gave
    3    burdensome.                                            3   proper notice under the contract provisions; and
    4              MR. JOSEPHSON: Well, but you are not         4   that's -- that's that.
    5    even producing anything. I mean, you are not giving    5              MR. JOSEPHSON: Okay.
    6    us the basics. And you are saying you are not doing    6              MS. KOEHLER: I do think, like, for
    7    it because of the contractual nondisclosure            7   example, you could probably do a LinkedIn search or
    8    provisions, and then you object to relevance and       8   even a company search. Like specifically for Ameron
    9    other things as well.                                  9   you can probably find out who their general counsel
   10              MS. KOEHLER: Right.                         10   is. I don't know who you sent your subpoena to, but
   11              MR. JOSEPHSON: I just wanted to know        11   I'm pretty sure that's all public record.
   12    what we're fighting about; and if you have the        12              MR. JOSEPHSON: Right, but if you have
   13    ability to quantify it, that's great. If you are      13   a contact there that you've been in touch with,
   14    refusing to, that's okay. We can take that up with    14   that's not something you are going to reveal to us?
   15    the Court. I was just hoping to be able to, at        15              MS. KOEHLER: I just told you you
   16    least, narrow that issue for the Court.               16   could do the same thing I did, which is look at
   17              MS. KOEHLER: Not on the invoices, no.       17   LinkedIn.
   18              MR. JOSEPHSON: Is that true with the        18              MR. JOSEPHSON: I know. I mean, these
   19    MSAs as well? I'm sorry. You cut out. What did        19   are both big companies. If there is somebody that
   20    you say? Hello?                                       20   is working on this that you've been communicating
   21              MS. KOEHLER: I said "yes." I'm sorry        21   with and you have their name and phone number, I'm
   22    if you can't hear me.                                 22   happy to reach out to them to kind of move the ball
   23              MR. JOSEPHSON: Yeah, it cut out.            23   forward on this issue. Seems like one we could work
   24              Let me ask you this: Do you have an         24   out.
   25    attorney that you've been dealing with at these       25              MS. KOEHLER: I don't have anybody to


                                                Page 63                                                     Page 64
    1   give you contact information for.                       1   supplementation of 'rogg -- I guess it's like 7
    2             MR. JOSEPHSON: So you would agree             2   through 9.
    3   then, at least, on Request 7 through 9 and 21, we're    3             MS. KOEHLER: We already answered this
    4   at an impasse? Hello?                                   4   originally by saying that, you know, you can look at
    5             MS. KOEHLER: I said "yes." I'm sorry          5   a job description, the daily log, the daily job
    6   it's not coming through.                                6   reports. None of that's changed.
    7             MR. JOSEPHSON: It just sounded like           7             MR. JOSEPHSON: Right, but there is
    8   silence, crickets.                                      8   only one job description for the inspector position,
    9             MS. KOEHLER: I said "yes." We're at           9   that I've seen. Is that right?
   10   an impasse on those.                                   10             MS. KOEHLER: Yeah.
   11             MR. JOSEPHSON: All right. 12 and 13          11             MR. JOSEPHSON: Do all inspectors get
   12   go back to the identification of the class members     12   this -- get paid with the straight-time system?
   13   in Illinois and Massachusetts and we addressed this    13             MS. KOEHLER: So we're not here to
   14   earlier and I think we've reached a consensus on       14   answer your questions. We're here to talk about the
   15   that.                                                  15   discovery responses and the deficiencies you've
   16             Is there anything about those                16   raised. So let's move on.
   17   particular requests that you think we're not in        17             MR. JOSEPHSON: Hold on.
   18   agreement on from y'all's perspective?                 18             MS. KOEHLER: You are going to let me
   19             MS. KOEHLER: Not that I'm aware of,          19   finish. For once you are going to let one of us
   20   based on what we've already said earlier.              20   finish our sentences and get a word in edgewise.
   21             MR. JOSEPHSON: Okay. And then 18, we         21             MR. JOSEPHSON: But you cut me off.
   22   talked about it with respect to the interrogatories    22             MS. KOEHLER: You just did it again.
   23   and what it is you are going to rely on to show that   23   Let me finish, please.
   24   they are not similarly situated and that is            24             We're here to discuss the deficiencies
   25   something that's going to be addressed in your         25   that are raised in your January 7, 2020 letter.


                                                                                16 (Pages 61 to 64)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 18 of 20 PageID #:1159

                                                Page 65                                                      Page 66
    1    This is second day of doing this. I'm putting time      1   paid using the straight-time system? I mean, is
    2    aside to do that. We're going to supplement areas       2   that something that you are claiming makes these
    3    of the discovery that we've already committed           3   folks not similarly situated?
    4    several times now of supplementing.                     4             MS. KOEHLER: Again, I'm not going to
    5              We're not going to answer any                 5   answer your questions. Okay?
    6    questions regarding the factual basis of this           6             We will supplement our discovery. You
    7    lawsuit in this discussion.                             7   have just recently reduced the purported class; so
    8              MR. JOSEPHSON: Well, how can you              8   we're going to take that into account when we do
    9    confer if you don't talk about the facts that you       9   supplement. Have I sat here and had a chance to
   10    are relying on?                                        10   look at the pay for every person that we're
   11              MS. KOEHLER: I just answered your            11   supplementing for at this point? No, I have not had
   12    question. Do you have a particular request now that    12   that opportunity. So I cannot answer your question.
   13    you are asking whether or not we're going to           13             MR. JOSEPHSON: Will you supplement to
   14    supplement?                                            14   say whether or not the inspectors are all paid the
   15              MR. JOSEPHSON: Yeah, in 18, I was            15   same way?
   16    asking if the inspectors are all paid according to     16             MS. KOEHLER: No. There is not a
   17    the straight-time system that is at issue.             17   specific discovery request, that I'm aware of, that
   18              MS. KOEHLER: 18 does not ask that            18   asks that question. You are more than welcomed
   19    question; and, again, I'm not a deponent. We will      19   to --
   20    be responding to the discovery requests in the         20             MR. JOSEPHSON: I'm sorry. Go ahead.
   21    manner that we've already stated.                      21             MS. KOEHLER: There is not a specific
   22              MR. JOSEPHSON: Well, let me ask it           22   discovery request, that I'm aware of, that asks that
   23    another way. You are not sworn in, and I agree you     23   question. We will be supplementing the discovery
   24    are not a deponent.                                    24   responses.
   25              But is everybody that's an inspector         25             MR. JOSEPHSON: I think that there are


                                                Page 67                                                      Page 68
    1    a whole bunch of requests that asks you why you         1   still hasn't been amended, the likelihood of that
    2    think people aren't similarly situated, and I'm just    2   happening is at your own creation and it probably
    3    asking you to clarify. Are you claiming that they       3   will happen that way.
    4    aren't similarly situated because they are all paid     4             MR. JOSEPHSON: Well, for example,
    5    according to a different compensation system, or is     5   when you claimed that this DOL inspection formed the
    6    that something that's not part of the equation?         6   basis of your good faith defense, were you doing
    7              MS. KOEHLER: I don't know the answer          7   that for a particular type of inspector or for
    8    to that question at this point. Now that you've         8   inspectors as a whole?
    9    narrowed your purported class, I do not know the        9             MS. KOEHLER: The discovery will
   10    answer to that question.                               10   establish that.
   11              MR. JOSEPHSON: Well, we would like           11             MR. JOSEPHSON: Well, I know, but this
   12    your supplementation to address whether you are        12   is an affirmative defense that you've pled and so I
   13    claiming that the inspectors were paid something       13   feel like you are being a little bit evasive, and
   14    other than straight time for overtime.                 14   all I'm asking is are you claiming that all the
   15              MS. KOEHLER: And I will look at the          15   inspectors are paid the same or are you claiming
   16    discovery requests; and if that is a specific          16   that they get paid according to different types of
   17    request, we will supplement accordingly.               17   compensation systems?
   18              MR. JOSEPHSON: Okay. I just don't            18             MS. KOEHLER: That's the same question
   19    want to see it in opposition to certification when     19   you've asked me, just a different way, probably
   20    we've asked for what it is you are claiming as it      20   three times in this call, of which I've responded
   21    relates to being similarly situated.                   21   I've not had an opportunity to look at the pay for
   22              MS. KOEHLER: Well, because of the            22   everybody now in your narrowed purported class. So
   23    timing of your narrowing of the scope and the timing   23   I don't know the answer to that question.
   24    of when we've responded to the discovery based on      24             MR. JOSEPHSON: Okay. So it was one
   25    the overly broad scope in your complaint, which        25   of those defenses that you maybe haven't had a



                                                                                 17 (Pages 65 to 68)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 19 of 20 PageID #:1160

                                                Page 69                                                     Page 70
    1    chance to go back and revisit?                          1             MS. KOEHLER: I said "yes." I don't
    2              MS. KOEHLER: So, again, our                   2   know if that came through.
    3    affirmative defenses are based on the complaint as      3             MR. JOSEPHSON: It didn't and I don't
    4    it's currently pled. We're trying to -- we're           4   know -- I don't want to blame anybody for technical
    5    trying to make things a little more comprehendible      5   difficulties. Did you say that that was your --
    6    by responding with supplemental discovery now that      6   that was still your position, that there is no CAFA
    7    you have narrowed that purported class.                 7   jurisdiction?
    8              MR. JOSEPHSON: Okay. And I don't              8             MS. KOEHLER: Yes.
    9    know if it's a bad connection on y'all's end, but       9             MR. JOSEPHSON: Okay. I heard that.
   10    you are breaking up a little bit. And if we have       10   Thank you. It sounds like y'all are -- y'all are
   11    the same problem, just let me know and I will repeat   11   talking to us next to a waterfall, which I know
   12    myself.                                                12   isn't the case, but that's how it sounds on our end.
   13              On Request for Production No. 26, this       13             Request No. 27 through 31 pertain to
   14    deals with CAFA jurisdiction. I guess, is -- does      14   the -- the defenses that we've talked about -- I'm
   15    your position on CAFA jurisdiction change with the     15   sorry, through 30 -- pertain to the defenses that
   16    agreement to provide information about all the         16   we've talked about earlier. And my understanding is
   17    inspectors?                                            17   that those interrogatories and the corresponding
   18              MS. KOEHLER: Don't have jurisdiction         18   requests are part of what you will be supplementing
   19    under that; so I'm not sure how that would change.     19   this week and this would cover 27 through 30. Is
   20              MR. JOSEPHSON: Well, but I didn't            20   that right?
   21    know if it was you were limiting it to a particular    21             MS. KOEHLER: Did you hear that?
   22    group of inspectors or something else and now that     22             MR. JOSEPHSON: The court reporter is
   23    we've reached a consensus on the universe of           23   shaking her head no. I asked if you were
   24    inspectors, do you still contend that there is not     24   supplementing 27 through 30 this week and your
   25    CAFA jurisdiction?                                     25   response was?


                                                Page 71                                                     Page 72
    1            MS. KOEHLER: Yes.                               1             MS. KOEHLER: Actually, yeah, hold on
    2            MR. JOSEPHSON: Okay. She got that.              2   one second. We're thinking about 11 o'clock. And
    3   She is nodding affirmatively. Okay.                      3   we're Central Standard time. I presume you are,
    4            And so that -- right now I think the            4   too.
    5   best thing for us to do is to get your                   5             MR. JOSEPHSON: That's right. So
    6   supplementation this week, review it, and then           6   Friday the 17th at 11:00.
    7   reconvene on any outstanding issues that we may --       7             MS. KOEHLER: Correct.
    8   we may have once we've had a chance to review them.      8             MR. JOSEPHSON: That would be great.
    9   Okay?                                                    9   All right. We will circulate a call-in number for
   10            MS. KOEHLER: Okay.                             10   that call and we will visit with you then. Okay?
   11            MR. JOSEPHSON: And so I think that's           11             MS. KOEHLER: Michael, do you intend
   12   it from our perspective. I do know that we talked       12   on -- with the production of the supplemental
   13   about having an ESI discussion today.                   13   documents that's going to occur by Friday of this
   14            Are you in a position where you can            14   week, do you still intend on going forward with the
   15   talk about kind of the custodians that the company      15   30(b)(6), I believe, on the 27th?
   16   has and how they have preserved -- how their            16             MR. JOSEPHSON: I mean, the answer is
   17   documents are stored, how their information is          17   yes, with the qualification that if what we get is
   18   stored?                                                 18   not what, you know, we thought we would receive
   19            MS. KOEHLER: What I think we said              19   based on our conversations, you know, we may -- we
   20   last week is that we would schedule that for later      20   may need to take that -- that discussion to the next
   21   in the week and we needed proposed -- you were going    21   level and, perhaps, get the Court involved.
   22   to give us some dates. We were hoping for Thursday      22             You know, obviously we want to go
   23   or Friday.                                              23   forward with both depositions. That's our plan.
   24            MR. JOSEPHSON: Okay. Is there a time           24   It's booked and unless we think there is, you know,
   25   on Friday that works well with y'all?                   25   a big problem, you know, we do plan to go forward;


                                                                                 18 (Pages 69 to 72)
Case: 1:19-cv-05768 Document #: 56-5 Filed: 03/10/20 Page 20 of 20 PageID #:1161

                                               Page 73                                                     Page 74
    1    and I assume y'all are still in the same boat with    1   STATE OF TEXAS
    2    Rossman on the 28th.                                  2
    3             MS. KOEHLER: Yeah, we definitely are.        3
                                                               4         I, Lea Abbott Sturm, Certified Court
    4    For us, you know, it's not canceling a flight or
                                                               5   Reporter in and for the State of Texas, do hereby
    5    anything like that. So, yes.                          6   certify to the following:
    6             Of course if there is something with a       7         That the transcript of the conference call
    7    pending motion on the 30(b)(6) we can work around     8   from page ____ to page ____ is a true record of the
    8    that as well; but as it stands, yes, we do plan on    9   proceedings;
    9    going forward the 27th and the 28th.                 10         I further certify that I am neither counsel
   10             MR. JOSEPHSON: Okay. Sounds good.
                                                              11   for, nor related to, nor employed by any of the
                                                              12   parties or attorneys to the action in which this
   11             MS. KOEHLER: Thank you.
                                                              13   proceeding was taken. Further, I am not a relative
   12             (Conference call concluded at               14   or employee of any attorney of record in this cause,
   13    2:55 PM.)                                            15   nor am I financially or otherwise interested in the
   14                                                         16   outcome of the action.
   15                                                         17         Subscribed and sworn to on ___ day of
   16                                                         18   _________, 2020.
                                                              19
   17
                                                              20           ____________________________
   18
                                                                           Lea Abbott Sturm, TX CSR 6611
   19                                                         21           Expiration Date: 4/30/22
   20                                                                      Compass Reporting Group
   21                                                         22           Registration No. 795
   22                                                                      7020 Portwest Drive, Suite 140
   23                                                         23           Houston, Texas 77024
                                                                           P: (844) 817-1080
   24
                                                              24
   25                                                         25




                                                                               19 (Pages 73 to 74)
